DETAILED ACTION
	Claims 1-23 are present for examination.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest memory access logic circuit of a first PE of the plurality of PEs configured to: detect an atomic memory access request that spans a boundary between a first coherence granule and a second coherence granule of the system memory; send a request for a coherence granule pair atomic access (CPAA) token for an address block containing the first coherence granule to the SPCOP; receive, from the SPCOP, the CPAA token for the address block claims 1 and 23;  and detecting, by a first processing element (PE) of a plurality of PEs of a processor- based device, an atomic memory access request that spans a boundary between a first coherence granule and a second coherence granule of a system memory of the processor-based device; sending, by the first PE, a first request for a coherence granule pair atomic access (CPAA) token for an address block containing the first coherence granule to a special-purpose central ordering point (SPCOP); receiving, by the first PE from the SPCOP, the CPAA token for the address block containing the first coherence granule, the CPAA token indicating that the first PE of the plurality of PEs is allowed to protect the address block containing the first coherence granule; obtaining, by the first PE, the first coherence granule and the second coherence granule in an exclusive state; completing, by the first PE, the atomic memory access request; and sending, by the first PE, a request to return the CPAA token for the address block containing the first coherence granule to the SPCOP as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


However, Fernando does not explicitly teach detecting, by a first processing element (PE) of a plurality of PEs of a processor- based device, an atomic memory access request that spans a boundary between a first coherence granule and a second coherence granule of a system memory 1, 10 and 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al. (US 2020/0201766). Williams et al. teaches selectively updating a coherence state in response to a storage update.
Clark et al. (US 7,680,987). Clark et al. teaches sub-page-granular cache coherency using shared virtual memory mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139